Citation Nr: 1711491	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-26 660A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a bilateral ankle disability. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1996 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

The Veteran also perfected appeals for denials of service connection for a low back disability, a bilateral foot disability, and bilateral shin splints.  However, these were granted in a May 2016 rating decision.  As such, these claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran requested a Travel Board hearing on her October 2011 VA Form 9.  However, there is no evidence that she has been scheduled for such a hearing or has withdrawn her request.  In February 2017, the Board attempted to clairify whether the Veteran still desired a hearing, but the Veteran did not respond.  Out of an abundance of caution, to afford the Veteran receives due process, the case must be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2016).  The case is remanded to the Atlanta RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran.  

	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board for her claims on appeal.  The RO must notify the Veteran of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

